DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 10/27/2021. Claims 1, 11 and 19 have been amended. Claim 20 has been added     No claims have been cancelled.  Currently, claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see 7-10, filed 10/27/2021, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0308998 (Swelm), and rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 in view of US 2019/0097144 A1 (Huang) and US 2016/0013434 A1 (Snaith) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (US 9,391, 287) and Veale (US 2020/0209415)
Applicant's arguments filed 10/27/2021, regarding the rejections of claim 4 and 5, have been fully considered but they are not persuasive. 
The Applicant argues in reference to paragraph [0004] of Huang 2019/0097144 and states that organolead trihalide is the photo-responsive material and not the anode. 
The Examiner agrees with the Applicant, however, the Examiner believes the Applicant has mistakenly referred to [0004] instead of the [0040] in which the Examiner used for the rejection of claim 4. [0040] teaches that useful anode materials may include conductive polymers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and 19 recites “centroid determination”. It is unclear to the Examiner how exactly a radiation detector utilizing a halide semiconductor that enables spectroscopic radiation detection can enable and perform centroid determination. Within the art, centroid determination can be used for pixel distribution or in reference to graphical energy plots of wavelengths. The claim does not express the relative purpose of centroid determination and further does not express structure (e.g. a computer or processor) to perform such determination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-13, 15-16  and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,391,287) hereinafter known as Huang, and further in view of Conway et al. (US 2013/0026364) hereinafter known as Conway.
With regards to claim 1 and 19, Huang discloses a semiconductor device such as a radiation sensor or photodetector (col. 1; lines 40-43), comprising:
a halide semiconductor comprising at least one halide component metals (col. 1; lines 37-40; lead (II) iodide), wherein the at least one halide component is selected from (a) a composition with the formula, MXy, where M is a metal (Lead Pb); where X is selected from Cl, Br, and I (Iodide I2); and where y is selected from 1, 2, and 3 (2); and, wherein the halide semiconductor includes a first side and a second side (Fig. 1B; Perovskite; 106);
a cathode 102 attached at the first side of the halide semiconductor 106;
an anode 104 attached at the second side of the halide semiconductor 106 such that the halide semiconductor 106 is sandwiched between the cathode 102 and the anode 104, wherein the anode comprises;
a) an electrically conducting inorganic-oxide composition (col. 4; lines 32-36; Indium-tin-oxide); and
110 between the halide semiconductor 106 and the anode 104, wherein the buffer layer comprises a composition selected from the following:
a) a composition distinct from the composition of the anode (col. 4; lines 3-8; fullerenes) and including at least one other electrically conducting inorganic-oxide composition (col. 5; lines 60-65);
b) a semi-insulating layer selected from:
i) a polymer-based composition (col. 6; lines 4-16);
v) a carbide semiconductor (col. 6; lines 10-18).
	Huang teaches that the semiconductor device can be utilized in photodetectors and radiation sensors (col. 3; lines 61-66). The reference does not specifically teach of at least one halide component metals that enables spectroscopic radiation detection and a combination of halide components that together enable spectroscopic radiation detection, including centroid determination.
Conway discloses Thallium-Bromide (TlBr)-based radiation detector that can be utilized as a gamma spectrometer [0003][0038]. (One with ordinary skill within the art would recognize Thallium Bromide as a metal-halide semiconductor and [0014] teaches of a variety of metal-halide semiconductors.) Conway teaches [0004]. Further, the reference teaches of a graph that that shows the long term stability of 241Am (used in TlBr detectors) peak centroid position as a function of time under bias and different electrode configurations.
In view of Conway, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the detector of Huang with a thallium-bromide that is capable of enabling spectroscopic radiation detection and allow peak centroid position determination on graph plots. The motivation is to perform spectroscopic analysis on a variety of objects/materials that are being analyzed for such purposes as performing stability analysis of radioactive materials, material composition determination and energy analysis for the construction of high resolution images. The motivation for centroid determination is for the plotting of detection peaks in the material for the purpose of analyzing various photon energies deposited within the material.

With regards to claim 2, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the anode comprises the electrically conducting inorganic-oxide composition. (Huang; col. 4; lines 32-36; Indium-tin-oxide)

With regards to claim 3, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the electrically conducting inorganic-oxide composition is selected from:
 (InzO3)x-(SnOz)y (where x and y each are in a range from 0-1); (Huang; col. 4; lines 32-36; Indium-tin-oxide)

With regards to claim 4, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the anode comprises a conductive polymer. (Huang; col. 6; lines 4-16)

With regards to claim 5, Huang, in view of Conway, discloses the radiation detector of claim 4, wherein the conductive polymer is selected from:
polystyrene. (Huang; col. 6; lines 25-33; (PEDOT) doped with poly(styrene sulfonicacid)(PSS))

With regards to claim 6, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the anode comprises a conductive organic composition selected from: 
a graphene-based composition (Huang; claim 6); 
a carbon-nanotube-based composition (Huang; claim 6).

With regards to claim 7, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the anode 104 comprises the organic-inorganic hybrid composition (Huang; col. 6; lines 46-48).

With regards to claim 8, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the buffer layer comprises the polymer-based composition. (Huang; col. 6; lines 4-16)

With regards to claim 9, Huang, in view of Conway, discloses the radiation detector of claim 8, wherein the polymer-based composition is polymethyl methacrylate (col. 6; lines 60-61) composition.

With regards to claim 10, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the buffer layer comprises the perovskite-based composition. (Huang; col. 6; lines 49-52; LiF, CsF)

With regards to claim 12, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the buffer layer comprises the oxide semiconductor. (Huang; col. 6; lines 49-56)

With regards to claim 13, Huang, in view of Conway, discloses the radiation detector of claim 12, wherein the oxide semiconductor is TiO2. (Huang; col. 6; lines 49-56; TiO2)

With regards to claim 15, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the buffer layer comprises the carbide, nitride, phosphide, or sulfide semiconductor. (Huang; col. 5; lines 60-67)

With regards to claim 16, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the buffer layer comprises the Group II-VI or ITI-V semiconductor. (Huang; col. 4; lines 32-39)


With regards to claim 18, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the anode has a single continuous structure. (Huang; Fig. B; 104)

With regards to claim 20, Huang, in view of Conway, discloses the radiation detector of claim 1, wherein the halide component is selected from TIX (Conway; Abstract; TlBr).

Allowable Subject Matter
Claims 11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 10, wherein the perovskite- based composition is selected from:

a polystyrene-perovskite composite; and 
a conductive polymer - perovskite composite.

With regards to claim 14, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, wherein the buffer layer comprises the halide semiconductor, wherein the halide semiconductor is selected from BiI3, HgI2, and Pbl2.

With regards to claim 17, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, wherein the anode has a segmented structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884